UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4087


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

CLAUDE ALLEN LOATMAN, III,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., District Judge. (1:17-cr-00141-WO-1)


Submitted: July 26, 2018                                          Decided: July 30, 2018


Before GREGORY, Chief Judge, FLOYD, Circuit Judge, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Mireille P. Clough, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Winston-Salem, North
Carolina, for Appellant. Matthew G.T. Martin, United States Attorney, Michael A.
DeFranco, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Claude Allen Loatman, III, pled guilty to possession of a firearm by a convicted

felon, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2) (2012), and the district court

sentenced him to 72 months’ imprisonment. We affirm.

       Loatman’s advisory Sentencing Guidelines range of 70 to 87 months’

imprisonment was based, in part, on the district court’s finding that Loatman’s prior

North Carolina conviction for common law robbery was a crime of violence pursuant to

U.S. Sentencing Guidelines Manual § 2K2.1(a)(4)(A) (2016), as defined by USSG

§ 4B1.2(a). The only issue Loatman raises on appeal is whether North Carolina common

law robbery is, in fact, a crime of violence under the Guidelines. Loatman concedes,

however, that our decision in United States v. Gattis, 877 F.3d 150, 156 (4th Cir. 2017),

cert. denied, 138 S. Ct. 1572 (2018), answered this precise question in the affirmative.

       Because Loatman’s argument is foreclosed by Gattis, we affirm the judgment of

the district court.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                               AFFIRMED




                                             2